Citation Nr: 1712548	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-22 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than September 7, 2007 for an award of a  70 percent disability rating for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 7, 2007 for an award of a total disability rating based on individual unemployability (TDIU).

3.  Whether the October 2006 rating decision that granted entitlement to service connection for PTSD and assigned an initial 30 percent rating, effective April 18, 2006, contained clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970, to include combat service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2009 (TDIU) and April 2010 (PTSD) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran had a hearing before the Board in May 2011 and the transcript is of record.  The Veteran requested a copy of the transcript and made several objections with the veracity of the testimony transcribed.  As such, the Board previously remanded these claims in May 2014 to afford the Veteran the opportunity to testify at a new hearing.  The Veteran was scheduled for a new hearing in December 2014, and was notified of the new hearing date in November 2014 notification letters.  The Veteran responded in November 2014 that he did not want a new hearing before the Board.  As such, the Board previously found that the Veteran had waived his right to a new hearing. 

In February 2015, the Board denied the issues on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2016, the Court issued a Memorandum Decision, vacating the Board's decision and remanding the matter for further development consistent with the Court's decision.  
 

FINDINGS OF FACT

1. The RO issued a rating decision in October 2006 granting entitlement to service connection for PTSD and assigning an initial 30 percent rating, effective April 18, 2006, the date of the Veteran's claim; notice of the grant was sent to the Veteran's last known address on October 25, 2006. 

 2. The Veteran appealed his initial rating and, in November 2007, was ultimately awarded an increased rating for PTSD of 70 percent disabling and TDIU, both effective September 7, 2007; notice of the grants were sent to the Veteran's last known address on November 7, 2007.

 3. The Veteran appealed the effective dates of both the PTSD and the TDIU awards, but later in written statements, through his appointed representative, withdrew these appeals along with the PTSD increased rating appeal in July 2008.

 4. In May 2009, the Veteran once again filed claims seeking earlier effective dates prior to September 7, 2007 for the grant of a 70 percent rating for PTSD and the grant of TDIU. 

 5. The October 2006 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome regarding the award of service connection for PTSD and assigning an initial 30 percent rating, effective April 18, 2006.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an effective date prior to September 7, 2007, for a 70 percent increased rating for service-connected PTSD is without legal merit. 38 U.S.C.A.§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  The claim of entitlement to an effective date prior to September 7, 2007, for a grant of TDIU is without legal merit.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  The October 2006 rating decision did not contain CUE in granting entitlement to service connection for PTSD and assigning an initial 30 percent rating, effective April 18, 2006.  38 C.F.R. § 3.105 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In a December 2014 brief, the Veteran's representative asserted that the Veteran's PTSD was so severe that he simply did not understand the adjudication process and the evidence necessary to substantiate his claim.  The representative noted various misunderstandings provided in prior statements by the Veteran as indicators that he requires additional assistance from VA.  While the Board does not disagree that the Veteran appears confused, the Board does not find any error or deficiency in VA's actions. 

Although the VCAA is generally applicable to all claims filed on or after the date of its enactment, it is not applicable to clear and unmistakable error claims.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  A claim of CUE it is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100  (West 2014), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE claims.  See also 38 C.F.R. § 20.1411 (c), (d) (2016).

With regard to the earlier effective date claim on appeal, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Therefore, no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

In any case, the Board finds the VA went above and beyond to keep the Veteran informed of the laws and regulations pertinent to his claims since the initial filing of his PTSD claim in April 2006.  Since April 2006, the Veteran received letters dated August 2006, October 2007, and December 2007 providing notice of the evidence needed to substantiate his claims.  The letters included information on how disability ratings and effective dates are determined.  Moreover, neither the Veteran nor his representative has argued that the Veteran has been provided inadequate notice.  Rather, the Veteran's representative in the December 2015 statement merely indicated that the Veteran should be provided notice and assistance above and beyond the usual duties because of his unique mental disability.  The Board finds no such duty and in any case, the RO has made significant efforts to explain the process to the Veteran by letters and phone calls.  The Veteran is also represented by an accredited Veterans' Service Organization.  During his hearing before the Board, the undersigned Veterans Law Judge also took some time explaining how effective dates are determined.  While it is clear that the Veteran is adamant on wanting an effective date of March 1970, he has been well advised by the RO, the Board, and his own representative that there is no legal basis in which that benefit can be granted as a matter of law.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claims that were lacking to substantiate the earlier effective date.  The Veteran was assisted at the hearing by his representative from VFW.  The representative asked questions as necessary and presented the legal reasoning behind the benefit sought on appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his attorney, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims seeking earlier effective dates for the PTSD rating and the TDIU award. 

The Veteran submitted a marked up version of the May 2011 Board hearing transcript indicating several errors.  Indeed, the hearing recording was noted to be of poor quality because the Veteran's testimony was difficult to understand.  In light of the Veteran's claimed inaccuracies with his testimony and the poor recording, the Board previously remanded these issues to afford the Veteran a new Board hearing. Although one was scheduled for him in December 2014, the Veteran indicated in a November 2014 that he did not wish to testify before the Board again.  In turn, he did not appear for the December 2014 hearing.

Again, the duties to assist and notify are not applicable to the issues at hand.  In any case, the Board finds the VA and VFW went above and beyond statutory obligation to attempt to assist the Veteran in the substantiation of his claims.  

II.  Earlier Effective Dates for TDIU and PTSD

The Veteran is seeking earlier effective dates for the award of a 70 percent rating for PTSD and TDIU.  By way of background, the Veteran filed his initial service connection claim for PTSD in April 2006.  This claim was granted in an October 2006 rating decision, where he was assigned an initial rating of 30 percent, effective April 18, 2006, the date of his claim.  The Veteran perfected an appeal seeking a higher initial rating.  He was ultimately awarded a higher rating of 70 percent and granted TDIU, both effective September 7, 2007.  The Veteran appealed the effective date of the new rating and the TDIU award.  In November 2007 decisions, the Veteran was awarded an increased rating of 70 percent for his PTSD and also awarded a TDIU, both effective September 7, 2007.  The Veteran timely appealed the effective date of the new rating and the TDIU award.  Before the matters were ready to be certified to the Board, however, in July 2008, the Veteran's appointed  representative submitted written statements that withdrew the earlier effective date claims for PTSD and TDIU as well as the increased rating claim for PTSD. 

No new correspondence was received until May 2009 when, at that time, the Veteran indicated he wished to "reactivate" his appeal.  Specifically, he sought earlier effective dates for both the TDIU award and the 70 percent award for PTSD. Initially, it appeared he sought an earlier effective date for both awards of April 18, 2006, the date of his initial claim seeking service connection for PTSD.  Subsequently, the Veteran submitted correspondence indicating he actually wanted an effective date of March 31, 1970, the date of the in-service trauma in Vietnam that caused his PTSD, and asserting that the original October 2006 rating decision was erroneous in not granting a 1970 effective date.  

Subsequently, in a June 2009 statement, the Veteran reported that the VA and his former representative with VFW conspired to defraud him.  At this time, he reported that his representative had withdrawn his appeal without his permission.  He then indicated that he waited 10 months for a reply from VA.  Although the Veteran is unclear at times and appears to be rambling, in subsequent statements, he has primarily asserted that the effective date of his award for PTSD should be March 1970, the date of injury while stationed in Vietnam.  He has also asserted that his former representative who withdrew his appeal had been fired by VFW. 

As noted above, at a Board hearing before the undersigned in May 2011, the Veteran testified that his representative withdrew his claim without notifying him because he had told the representative that he wanted an effective date of March 1970.  As noted above, the VLJ clearly explained the criteria for establishing an effective date of an award.  Again, the transcriber indicated that it was difficult to understand the testimony of the Veteran.  Moreover, in April 2014, the Veteran submitted a "marked up" copy of the transcript.  While he made corrections to his own testimony, at times, he also indicated that statements by the VLJ and his  representative were also inaccurate.  However, there is no indication from the transcriber that the Judge and the Veteran's representative were also unclear or difficult to understand.  


Here, the crux of this issue is whether the Veteran withdrew his substantive appeal under the applicable criteria.  The Board notes that a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. In this regard, the Veteran's authorized representative withdrew the Veteran's appeal as to all issues.  Importantly, the Veteran's representative submitted a written statement to the Agency of Original Jurisdiction (AOJ) that identified the name of the Veteran as well as the issues to be withdrawn.  "[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  While this case was decided after the 2008 statements, the Board finds that its principles of "explicit, unambiguous, and done with a full understanding of the consequences" apply here.  Further, the Court in Delisio was referencing 38 C.F.R. § 20.204, which has remained basically unchanged over this time.  The statements in this case were explicit and unambiguous as to the withdrawal of the appeal.  Moreover, as discussed further below, the Board finds that the Veteran's subsequent statements that he was unaware of the withdrawal and that his representative had acted to defraud him to not be credible.  In this case, the Board finds that the statements submitted by the Veteran's appointed representative meet the criteria of 38 C.F.R. § 20.204 with respect to the withdrawal of an appeal.  

Importantly, the Board finds the Veteran's current assertions that he had no knowledge of the withdrawal of his prior appeal and that his then representative acted without his consent to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

Initially, the Board finds that the Veteran's May 2009 claim to reopen in which the Veteran's uses the term "reactivate" indicates that the Veteran had knowledge that his prior appeal had been withdrawn.  Although the Veteran has asserted that he just learned his appeal had been withdrawn, a July 2008 statement from the Veteran's appointed representative clearly documents that the representative had a phone call with the Veteran concerning the withdrawal of the appeal at that time.  Moreover, although the Veteran's representative has indicated that the Veteran is confused with the appellate process, the appointed representative has not supported the Veteran's claims that it defrauded the Veteran or acted without his knowledge when withdrawing the appeal in July 2008.  The Veteran's representative has also not provided any information to support the Veteran's contentions that the individual who submitted the withdrawal was subsequently fired for misconduct.  Given that VFW still represents the Veteran, if there was evidence of misconduct or an intent to defraud the Veteran, such evidence would most likely be submitted to support these contentions.  These inconsistencies weigh against the Veteran's later statements indicating that he no knowledge of the withdrawal.  In sum, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he had no knowledge of the withdrawal of his prior appeal  are inconsistent with the contemporaneous evidence.  In turn, the Board finds that the Veteran's appeal was indeed withdrawn under the applicable VA criteria.  

In light of the above analysis, the October 2006 and November 2007 rating decisions are final.  38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.201, and 20.302(a). 

After a rating decision becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296  (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Id. 

Here, the Veteran's claim received in May 2009 was a free-standing earlier effective date claim made without a request for reconsideration due to clear and unmistakable error in any prior rating decision.  It was not until subsequent statements that the Board was able to infer the Veteran's alleged CUE in a prior rating decision.  This issue is addressed by the Board below.

With regard to the free-standing earlier effective date claims, however, those matters are denied as a matter of law.  Id.   

III.  CUE with an October 2006 Rating Decision

The Veteran claims he is entitled to an earlier effective date for both the 70 percent rating for his PTSD and the TDIU award back to his April 2006 original claim or, alternatively, back to March 1970, the date of the in-service trauma that caused his PTSD. As indicated above, a free-standing earlier effective date claim fails as a matter of law.

Also as noted above, in light of the Veteran's withdrawn appeal in July 2008, the October 2006 rating decision is final.  38 U.S.C.A. § 7105 (c), 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Such a final decision, however, may be reversed where evidence establishes that it was a product of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  A final and binding RO decision will be accepted as correct in the absence of CUE. Where the evidence establishes such an error, the prior decision will be reversed and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts. 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372   (1991).  Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-14.  It must always be remembered that CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43  (1993).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions existent at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc)).  Only the law as it existed at the time of the rating decision may be considered.  See 38 C.F.R. § 20.1403(b). 

At the time of the October 2006 rating decision, the Veteran's service-connected PTSD was rated by the RO under the provisions of Diagnostic Code 9411.  Under the criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

Moreover, at that time, the Global Assessment of Functioning (GAF) scale reflected the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According to the DSM-IV, a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers). 

Further, the statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R.  § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within 1 year after separation from service.  

The Veteran asserts that the facts have always shown that his PTSD resulted from March 1970 combat exposure and that he was unemployable, unable to hold down any job for very long, since service.  With regard to the PTSD issue, the RO considered the Veteran's combat exposure in granting service connection for PTSD and assigning the initial rating.  The Veteran has not alleged any specific fact or piece of evidence that was missing, not properly before the RO, or otherwise not considered by the RO.  With regard to TDIU, the Veteran did not actually claim TDIU on his initial April 2006 application.

In Rice v. Shinseki, 22 Vet. App. 447  (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  At the time of the October 2006 rating decision, however, the issue before the RO was entitlement to service connection for PTSD.  While the initial rating was assigned, there is no legal or factual error in the RO not inferring a TDIU claim at that point. 

It appears the Veteran is not merely articulating missing facts or a misapplication of law, but rather wishes the Board to weigh the evidence anew.  The evidence does not on its face indicate entitlement to a 70 percent rating for PTSD and entitlement to a TDIU earlier than September 7, 2007.  Indeed, if the Board were to assign an effective date of March 1970 as requested by the Veteran, which dates back to the middle of the Veteran's military service, the Board's decision would be clearly and unmistakably erroneous.  See 38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (b). 

The 30 percent PTSD rating assigned by the RO in the October 2006 rating decision was based on the medical evidence at the time.  In assigning the 30 percent rating, the RO relied on VA treatment records dated in August and October 2006.  Although the August 2006 record indicated that the Veteran had not been employed for eight months as he had been fired, there was no indication at that time that the Veteran was unable to work due to his PTSD. The mental health examiner noted that the Veteran had a GAF score of 55 exhibiting moderate symptoms with difficulty in social and occupational functioning.  Thus, the RO's findings were supported by the evidence then of record.  The fact that the RO did not consider or otherwise infer a TDIU claim in the October 2006 rating decision was based on the evidence at the time.  In order for the Board to consider whether a TDIU or an increased rating of 70 percent for PTSD is warranted prior to September 7, 2007, the Board would have to re-weigh the evidence. 

After review of the entire record, the Board finds that there was no CUE committed in the October 2006 rating decision.  The Board does not find any misapplication of law or any evidence that was missing or otherwise unavailable at the time that should have been before the RO at the time.  Rather, the Veteran's PTSD was granted and an initial rating was assigned based on the RO's weighing of the medical evidence at that time.  While the Veteran claims he suffered from "shell shock" during his military service, which was later diagnosed as PTSD, this is not an assertion that can sustain a CUE claim.  The Veteran first filed a claim seeking entitlement to service connection for PTSD in April 2006, decades after his military service.  Where a claim is filed over a year after separation from service, the effective date cannot be earlier than the date of claim.  See 38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400(b) (indicating, in general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later).  The mere fact the Veteran may have had PTSD years before he was actually diagnosed with PTSD does not constitute CUE and cannot support an earlier effective date.

Additionally, a mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. 

The Board finds the RO in the October 2006 rating decision properly applied the laws and regulations then in effect to the facts as they existed at the time.  As such, the October 2006 decision did not contain CUE and, therefore, the appeal with respect to this matter must be denied.  38 C.F.R. § 3.105.

For reasons explained above, there is no legal basis to award an effective date prior to September 7, 2007 for TDIU or the 70 percent increased rating for PTSD. The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation, and earlier effective dates are not warranted. 


      [ORDER ON NEXT PAGE]
ORDER

An effective date earlier than September 7, 2007 for a 70 percent disability rating grant for service-connected posttraumatic stress disorder (PTSD) is denied.

An effective date earlier than September 7, 2007 for a grant of a total disability rating based on individual unemployability (TDIU) is denied.

The October 2006 rating decision that granted service connection for PTSD and assigned an initial 30 percent rating, effective April 18, 2006 is not clearly and unmistakably erroneous, and the appeal is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


